In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated June 30, 2005, as denied her cross motion to impose a sanction upon the defendant Brookdale University Hospital and Medical Center, or alternatively, to strike its answer for failure to comply with a demand for insurance information, dated August 12, 2004.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, with costs, the cross motion is granted to the extent that the defendant Brookdale University Hospital and Medical Center is directed to comply with the plaintiffs demand for insurance information, dated August 12, 2004, and the cross motion is otherwise denied; in the event the defendant Brookdale University Hospital and Medical Center fails to comply, then the cross motion is granted to the further extent of striking that defendant’s answer, and the cross motion is otherwise denied; and it is further,
Ordered that the time of the defendant Brookdale University Hospital and Medical Center to comply is extended until 30 days after service upon it of a copy of this decision and order.
The plaintiff made a proper demand for insurance information, dated August 12, 2004, pursuant to CPLR 3101 (f) (see *668Brandes v North Shore Univ. Hosp., 1 AD3d 549, 550 [2003]; Kimbell v Davis, 81 AD2d 855 [1981]). The defendant Brookdale University Hospital and Medical Center (hereinafter Brookdale) failed to comply with the demand as required by the preliminary conference order dated October 1, 2004. The letter of Brookdale’s counsel, dated December 14, 2004, was an insufficient response to the plaintiffs demand. Cozier, J.P., Luciano, Fisher and Covello, JJ., concur.